         Case 2:18-cv-00615-RCM Document 67 Filed 05/13/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

 STEWART ABRAMSON and JAMES
 EVERETT SHELTON, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                Plaintiff                                 Case No. 18-cv-615-RCM

 vs.                                                      COMPLAINT-CLASS ACTION

 AGENTRA, LLC, KAREN MARIE
 EDWARDS, ANGELIC MARKETING
 GROUP L.L.C., THERESA JONES and
 MATTHEW JONES

                Defendants.



                              REQUEST TO ENTER DEFAULT

TO:    Clerk of the United States District Court for the Western District of Pennsylvania

       The Plaintiffs Stewart Abramson and James Everett Shelton request that you please enter

default for the defendants Angelic Marketing Group L.L.C. and Matthew Jones for their failure

to plead or otherwise defend as required by the Federal Rules of Civil Procedure as appears from

the affidavit of Anthony I. Paronich, attached hereto as Exhibit 1, and a proposed Order is

attached as Exhibit 2.

       Dated: May 13, 2019                       PLAINTIFF,
                                                 By his attorney,

                                                 /s/ Anthony I. Paronich
                                                 Anthony I. Paronich
                                                 Paronich Law, P.C.
                                                 350 Lincoln Street, Suite 2400
                                                 Hingham, MA 02043
                                                 (508) 221-1510
                                                 anthony@paronichlaw.com
         Case 2:18-cv-00615-RCM Document 67 Filed 05/13/19 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I, hereby certify that on May 13, 2019, I filed the foregoing with the Court’s CM/ECF

system, which served the same on the counsel of record. I also electronically transmitted the

request to the remaining parties.


                                                 /s/ Anthony Paronich
                                                  Anthony Paronich




                                                2
